Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 17, 22, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li US 10375579.

Regarding claim 1, 17, 22, 28, Li teaches a method of wireless communication, comprising:

receiving, by a user equipment (UE) from a base station (notifying a terminal, claim 7), a control message associated with a plurality of listen before talk (LBT) (claim 1) threshold values including a first LBT threshold value and a second LBT threshold value, wherein the first LBT threshold value is associated with a first frequency spectrum, and wherein the second LBT threshold value is associated with a second frequency spectrum different than the first frequency spectrum;
performing an LBT operation based on the first LBT threshold value and the second LBT threshold value (terminal detects busy/idle state of an uplink channel in each of plurality of frequency bands according to threshold value corresponding to each of frequency bands, claim 7: examiner corresponds applicants performing LBT operation with detecting busy/idle state of the reference); and
based on the LBT operation, performing, by the UE, a transmission using one or both of the first frequency spectrum or the second frequency spectrum (fig. 2, 5, claims 7, 12).

Regarding claim 9, wherein the first LBT threshold value is different than the second LBT threshold value (obvious in view of claims 7, 12), and wherein performing the transmission includes transmitting an uplink signal using both the first frequency spectrum and the second frequency spectrum (detecting a downlink channel state and an uplink channel state in each of the frequency bands in a frame structure of the LTE system, when the uplink channel state is detected to be idle, transmitting the uplink data, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Liu US 20100260138.

Li is silent on the first frequency spectrum is associated with a first resource block (RB) set, and wherein the second frequency spectrum is associated with a second RB set different than the first RB set.
Liu teaches the first frequency spectrum is associated with a first resource block (RB) set, and wherein the second frequency spectrum is associated with a second RB set different than the first RB set ([0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Li by the first frequency spectrum is associated with a first resource block (RB) set, and wherein the second frequency spectrum is associated with a second RB set different than the first RB set, as shown by Liu. This modification would benefit the system by allowing for the flexibility to assign an optimal resource block to each spectrum.

Claim(s) 6, 8, 19, 20, 26, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 17 above.
Although Li teaches a control message indicating a plurality of threshold values (claim 7), the reference is silent on the use of index values to indicate the LBT threshold values. However, the use of indexing was well known at the time of the instant application and its use would not have been novel.

Allowable Subject Matter
Claims 2, 3, 5, 7, 10-16, 18, 21, 23-25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476